


Aflac Incorporated 2nd Quarter 2013 Form 10-Q [afl-0630201310q.htm]
EXHIBIT 10.22


NOTICE OF GRANT OF TIME BASED
RESTRICTED STOCK AND RESTRICTED
STOCK AWARD AGREEMENT
                                 AFLAC INCORPORATED
                                 ID: 58-1167100
                                 Worldwide Headquarters
                                 1932 Wynnton Road
                                 Columbus, Georgia 31999









«name»
 
Award Number:
«Number»
 
«Address1»
 
Plan:
«Plan»
 
«Address2»
 
 
 
 
«Address3»
 
 
 
 

Effective «Date», you have been granted an award of «Shares» shares of Aflac
Incorporated (the Company) common stock. The current total value of the Award at
the date of issue was «Value».


These award shares are restricted until the date shown below.


Shares                     Full Vest
«Shares»                 «Vestdate»            




Summary of Award Terms:


These shares of restricted stock will be held in book entry form in the custody
of the Company until the restrictions thereon have lapsed. Subject to the
restrictions set forth in the Plan and the Restricted Stock Award Agreement
relating to this award, you shall possess all incidents of ownership with
respect to the Shares, including the right to receive dividends with respect to
such Shares and to vote such Shares. In accordance with sections 4(a) and 8(e)
of the Plan, any dividend paid on the award shares will be issued in Company
common stock and held as additional restricted shares in the book entry account
subject to the same terms and conditions attributable to the original grant
until such time as all restrictions have lapsed on the shares with respect to
which the dividends were paid.


By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's 2004 Long-Term Incentive Plan and the Restricted Stock Award Agreement
relating to this award, which is attached to and made a part of this document.


 
 
 
by Daniel P. Amos
  
Option Date
Aflac Incorporated
  
 
 
 
  
 
 
 
 
 
«name»
 
Date



    




